Title: From John Adams to Unknown, 5 November 1776
From: Adams, John
To: UNKNOWN


     
      Dear Sir
      Braintree Novr. 5. 1776
     
     I find the People this Way, under very disagreable Apprehensions, about Paper Currency. The Depreciation of it, in all the States from Philadelphia to New hampshire is manifestly very great and rapid. And the ample Bounties which are offered to Soldiers and the Increase of Pay, which is made in this Commonwealth, will increase the depreciation, So swiftly, that unless Some Remedy can be found, it is easy to see that such Injustice and consequent Discontents must Spring out of it, as will have a fatal Effect upon our Cause.
     The Question is what is to be done to prevent a further depreciation and to restore the Currency to its former Credit?
     Borrowing large Quantities of it, to answer the demands upon the public, might answer this End in Part, if Persons could be found to lend, but it is much to be feared that the Loan offices, will obtain, but little Money. Because the Interest is So low, as four Per Cent, which is a less Profit than may be made by applying the Money to Trade and Manufactures, or by lending it out upon private security. And especially because, the depreciation is so constant and rapid, that the four Per Cent will not, return to a Man at the Years end the Money or the Value which he lent at the Beginning of it.
     The Massachusetts has tried the Experiment, and found that No Body would lend for five Per Cent. I say no body: the Truth is they obtained only forty thousand Pounds, out of an hundred Thousand, which they wanted. They have now offered Six Per Cent, but it is generally Said that this will not obtain it, unless something is done to ascertain the Value of the Principal.
     It is generally Said here that ascertaining the Value, of Paper Bills in Silver and Gold, would procure the Money, at Six Per Cent, not under. My answer to these People is, that no good Man, no honest American ought to wish that the Congress should give more than four Per Cent. That any Man who has Paper Money in his Pocket, had better have it in the Form of a Certificate carrying Interest than in that of Bills which carry none—and surely the depreciation of the Certificates will not be greater or quicker than that of Bills. But they tell me, that the Charms of making Profit in Trade and Manufactures, and the opportunities of lending upon private security at a greater Interest, are so many, that it will not be the Interest of any Body to lend to the Public.
     A Committee of Congress was appointed, a long time ago, to ascertain the Value of Gold and Silver Coins. The Committee reported, and I Suppose the Report Still lies upon the Table. I wish it was taken up and pass’d, as the knowing ones here think it of immense importance.
    